17-3306
     Ramage v. Barr
                                                                                   BIA
                                                                               Segal, IJ
                                                                           A094 380 979
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 13th day of December, two thousand nineteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            JOSÉ A. CABRANES,
 9            ROBERT D. SACK,
10                 Circuit Judges.
11   _____________________________________
12
13   EVERARD JOE RAMAGE, AKA EVERAND
14   RAMAGE, AKA EVERAD RAMAGE,
15            Petitioner,
16
17                    v.                                         17-3306
18                                                               NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Joshua Bardavid, New York, NY.
25
26   FOR RESPONDENT:                  Joseph H. Hunt, Assistant Attorney
27                                    General; Cindy S. Ferrier,
28                                    Assistant Director; Sunah Lee,
29                                    Trial Attorney, Office of
30                                    Immigration Litigation, United
31                                    States Department of Justice,
32                                    Washington, DC.
1          UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5          Petitioner Everard Joe Ramage, a native and citizen of

6    Saint Vincent and the Grenadines, seeks review of a September

7    15, 2017, decision of the BIA affirming a December 29, 2016,

8    decision of an Immigration Judge (“IJ”) denying Ramage’s

9    application for withholding of removal and relief under the

10   Convention     Against    Torture   (“CAT”).          In    re   Everard    Joe

11   Ramage, No. A 094 380 979 (B.I.A. Sept. 15, 2017), aff’g No.

12   A 094 380 979       (Immig. Ct. N.Y. City Dec. 29, 2016).                   We

13   assume the parties’ familiarity with the underlying facts and

14   procedural history.

15         Under the circumstances, we have considered both the IJ’s

16   and   the   BIA’s   opinions   “for     the    sake    of    completeness.”

17   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d

18   Cir. 2006).      The applicable standards of review are well

19   established.        8 U.S.C.   § 1252(b)(4)(B);            Yanqin    Weng    v.

20   Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21         Absent    past     persecution,     an    alien        may    establish

22   eligibility for withholding of removal or CAT relief by

                                         2
1    demonstrating a likelihood of future persecution or torture.

2    See    8 C.F.R.     § 1208.16(b)(2),         (c)(2).      Persecution      may

3    “encompass[]      a   variety      of   forms    of    adverse    treatment,

4    including non-life-threatening violence and physical abuse,”

5    but the harm must be sufficiently severe, rising above “mere

6    harassment.”      Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d
7    332, 341 (2d Cir. 2006) (internal quotation marks and brackets

8    omitted).      Economic      harm    “constitutes       persecution   if    it

9    (1) deprives the victim of liberty, food, housing, employment

10   or other essentials of life, or (2) deliberately imposes a

11   severe economic disadvantage.”              Huo Qiang Chen v. Holder, 773

12 F.3d 396,   405     (2d   Cir.    2014)    (internal    quotation    marks

13   omitted).     “[T]orture requires proof of something more severe

14   than the kind of treatment that would suffice to prove

15   persecution,” Kyaw Zwar Tun v. U.S. INS, 445 F.3d 554, 567

16   (2d Cir. 2006), and is defined as “any act by which severe

17   pain    or    suffering,      whether        physical     or     mental,    is

18   intentionally inflicted [for certain purposes],” Pierre v.

19   Gonzales, 502 F.3d 109, 114 (2d Cir. 2007) (quoting 8 C.F.R.

20   § 208.18(a)(1)).        Ramage failed to establish a likelihood

21   that he will be persecuted or tortured in St. Vincent and the

22   Grenadines based on his medical condition.

                                             3
1         The     agency   reasonably       concluded   that       the     record

2    established that Ramage might face discrimination in St.

3    Vincent and the Grenadines, but that such discrimination

4    would not rise to the level of persecution, either physical

5    or economic, or torture.        See Ivanishvili, 433 F.3d at 341;

6    Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d Cir. 2011) (“We

7    have emphasized that persecution is an extreme concept that

8    does not include every sort of treatment our society regards

9    as offensive.” (internal quotation marks omitted)); Kyaw Zwar

10   Tun, 445 F.3d at 567.     The agency also reasonably found that,

11   although access to medical care may be more limited than in

12   the United States, the record did not reflect that individuals

13   similarly situated to Ramage are deprived of or denied medical

14   care.   Further, because the record does not include specific

15   examples     of   employment   discrimination      or   deprivation       of

16   medical care in St. Vincent and the Grenadines, but rather

17   provides that the government and private sector are working

18   to reduce health-related stigmas, that the government plans

19   to   enact   anti-discrimination       legislation,     and    that     most

20   people similarly situated to Ramage receive free medication,

21   Ramage’s claim that he would likely be persecuted and tortured

22   in St. Vincent and the Grenadines is speculative.                   See Jian

                                        4
1    Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005) (“In the

2    absence   of   solid   support   in   the   record   .   .   .   ,   [an

3    applicant’s] fear is speculative at best”).

4        Accordingly, the agency did not err in finding that

5    Ramage failed to demonstrate a likelihood of persecution or

6    torture as required for withholding of removal and CAT relief.

7    See 8 C.F.R. § 1208.16(b)(2), (c)(2).

8        For the foregoing reasons, the petition for review is

9    DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                                    FOR THE COURT:
12                                    Catherine O’Hagan Wolfe,
13                                    Clerk of Court




                                       5